Title: To George Washington from Philip Walmsley, 16 April 1782
From: Walmsley, Philip
To: Washington, George


                        
                            Newburgh Apl 16th 1782.
                        
                        I acknowledge to have received from Genl Washington in part of my wages—Four Guineas in Philadelphia in the
                            Month of Feby last—and three guineas this day.
                        
                            Philip Walmsley
                        
                    